Title: To Thomas Jefferson from Madame d’Houdetot, 18 October 1785
From: d’Houdetot, Madame
To: Jefferson, Thomas



Sir
Sanoy [Sannois] 18th. Octre. 1785

I am Greatly Indebted to you for Your Polite attention in Sending me so early the News of our Dear and Venerable Doctor’s happy and safe arrival in his own country. He is become Respectable To all Nations and Peculiarly dear to his own, as well as To his Numerous Friends and acquaintances. You have Reliev’d me from a Great Load of uneasiness, and afforded me at the Same Time a most heartfelt Joy. Your Elegant account of the Reception he has meet with at Phia. has Moved me unto Tears.
Antiquity Itself do not afford a more pleasing Spectacle. This happy event seems to Justify a Super Intending Providence, which hath Crowned Virtue with a most Valuable Reward. As long as I live I shall unite the homage I owe this Great man, To that of the Two Continents. His Knowledge has been Immensely usefull To  both, and his Virtue Singularly so To his own. We are Now Waiting for another Spectacle, which will not be less Interesting. I Mean the Meeting of the Doctor with Your Great and Immortal Washington. May those Two Great Men, the admiration of Future Ages, the Pride of our own, contribute To Crown that Work, To the completion of which they have so much Contributed; may they have Wisdom and Influence Enough to Prop and Consolidate your New Legislations and Permanently Establish the Seeds of that union without which Your States can be neither happy nor Lasting.
You’ll Easily Forgive me those Sentiments when You Reflect on the Peculiar Esteem and admiration I have for those Two Great Men, on my Particular and unfeign’d Love for Doctor Franklin, on my Sincere attachement for the American Nation, become so Interesting in our days.
Accept the Respect & Esteem where with I subscribe myself Sir Your Very Humble Servt.,

Sophie de Lalive Ctese d’Houdetot


When will you Come to Sanoy again. I shall Expect you the first fair day with Col. Humphreys.

